The Court, in the course of the tidal, informed the defendant’s counsel, that they coidd not offer any evidence as to the location of any tract of land, unless such *350tract was located on the plots. That as the deeds offered in evidence by the defendant’s counsel, conveyed by courses and distances, only parts of the tract of land located on the plots by the defendant, the parts conveyed must be located before the deeds can be read in evidence.
Key and T. Buchanan, for the plaintiff.
Mason, Shaaff and Gantt, for the defendant.
On motion of the defendant’s counsel, leave given to add to and amend the plots; a juror was withdrawn* &c. and the cause continued.